Title: To Thomas Jefferson from Samuel Davidson, 27 July 1801
From: Davidson, Samuel
To: Jefferson, Thomas


               
                  Sir
                  Georgetown 27th. July 1801—
               
               In consequence of your friendly assurances of examining into the merits of my claim, respecting certain alterations in the Plans of the City, from the first location thereof; I have in the accompanying Memorial endeavoured to state the same, with the corroborating facts
               I sensibly feel your polite, and ready attention to the subject, and doubt not but I shall receive every redress which the nature of the case will allow, and which impartial justice shall dictate.
               Well convinced of the legality of my claim, and of the propriety and even necessity, of admiting it in order to restore to its former elegance of design, that Section of the City:—I had determined to take no harsh or disagreeable step to enforce my right. The City had too many enemies to contend with, and I was too much interested in its prosperity, not to wait until Congress assumed the Jurisdiction—and a perfect and permant plan must be established. When a revision under their sanction should take place, I imagined it the proper time to advance and substantiate my claim.
               I consider it a fortunate circumstance, that those Gentlemen whose testimony can prove the facts upon which my claim rests, are now in the City, or Georgetown; Major L’Enfant, the Engineer who gave the plan of the City; Mr. Ellicott, the Surveyor who laid off the same on the ground; Mr. Blodgett, Agent to the Commissioners in their Sales of Lots; and Mr. John M Gantt, one of the Trustees.
               I have understood that the affairs of the City will receive the attention of Congress at their next meeting, when those inacuracies or misunderstandings which have arisen will be finally settled.
               While I rejoice in the prospect, it is my duty to avail myself of your kindness, and present my Memorial when the Gentlemen who know the facts can be referred to.—
               I am Sir With respect Your obedt. Servant
               
                  
                     Saml: Davidson
                  
               
            